Citation Nr: 1743317	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals shell fragment wound (SFW) injury to muscle group XI with retained foreign bodies, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied entitlement to a disability rating in excess of 20 percent for the Veteran's residuals shell fragment wound (SFW) injury to muscle group XI with retained foreign bodies, right leg.  In July 2010, the Veteran filed a Notice of Disagreement (NOD) with the issues in April 2010 rating decision; however, the issue addressed herein was not included in the RO's Statement of the Case (SOC).  In a February 2015 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective December 10, 2009.

This matter was previously before the Board in February 2016 where it was remanded for the RO to issue a SOC following the Veteran's timely Notice of Disagreement (NOD) with this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).

Pursuant to the Board's February 2016 remand, the RO issued a SOC addressing the issue of an increased disability rating for residuals SFW, injury to muscle group XI with retained foreign bodies, right leg, in September 2016.  The SOC continued the 30 percent rating assigned in the February 2015 rating decision, which is the highest schedular rating available under the assigned diagnostic code.  The Veteran perfected his appeal via VA Form 9 in October 2016.






FINDING OF FACT

The Veteran is receiving the maximum rating for residuals SFW, injury to muscle group XI with retained foreign bodies, right leg.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for residuals SFW, injury to muscle group XI with retained foreign bodies, right leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, Diagnostic Code (DC) 5311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

Pertinent history for the issue before the Board shows that in 1970 the Veteran sustained a landmine injury which resulted in shrapnel wounds to several areas of the body, including the right leg.  

The Veteran was initially service connected for residuals SFW, injury to muscle group XI with retained foreign bodies, right leg, in February 1972, and assigned a 10 percent disability rating and an effective date of October 20, 1971.  The disability rating was increased to 20 percent by way of an October 1973 rating decision and assigned an effective date of 1973.  As stated in the introduction, the Veteran's disability rating was increased in February 2015 and is currently 30 percent, with an effective date of December 10, 2009.  The Veteran contends that he is entitled to an extraschedular disability rating for his residuals SFW, injury to muscle group XI with retained foreign bodies, right leg.   

Applicable Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does not find that stating the ratings is necessary or appropriate in this case.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under DC 5311, which pertains to injuries of muscle group XI, a slight muscle injury warrants noncompensable (0) percent disability rating; a moderate muscle injury warrants a 10 percent disability rating; a moderately severe muscle injury warrants a 20 percent disability rating; and a severe muscle injury warrants a 30 percent disability rating.  38 C.F.R. § 4.73, DC 5311 (2016).

The Board notes that descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

As set forth above, the Veteran has been assigned the highest rating available for his disability and is seeking an extraschedular rating.  As such, the schedular criteria will not be discussed in depth by the Board.

When schedular evaluations are inadequate, the AOJ is required to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected residuals SFW, injury to muscle group XI with retained foreign bodies, right leg is contemplated by the schedular rating criteria.  

In this regard, the Board notes that the Veteran's most recent VA examination was conducted in October 2014.  In this examination, the examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examination report reflects that the Veteran has a penetrating muscle injury in muscle group XI affecting the right side, which encompasses muscles of the foot, ankle and calf: gastrocnemius, soleus, tibalis posterior, peroneus longus, peroneus brevis, flexor halluces longus, and flexor digitorum longus.  The examination report also reflects an extensive muscle hernia of the right lateral calf, without other injury to the muscle.  The muscle injury examination showed that the Veteran has scars associated with a muscle injury that are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  The muscle injuries were shown to affect muscle substance or function in that there is some impairment to muscle tonus and soft flabby muscles in the wound area.  The Veteran's symptoms of muscle injury included consistent, mild weakness in the right muscle group XI and a lowered threshold of fatigue that is consistent and mild in nature.

Muscle strength testing was performed and the results for muscle group XI, which included ankle plantar flexion in the right side and left side, were normal.  The result was a 5/5, which translates to "normal strength" on the muscle strength scale.  Muscle group XIV (knee extension) and group XII (ankle dorsiflexion) were also tested and 5/5 was recorded in both sides for all muscle group testing conducted.  The examiner noted that the Veteran did not have muscle atrophy and did not use any assistive devices as a normal mode of locomotion.

Furthermore, the examiner found that the Veteran's muscle conditions did not cause a functional impairment of an extremity such that no effective function remains other than that which would be equally well service by an amputation or prosthesis.

The Board has examined the Veteran's post-service treatment records, updated through September 2016, and has not found any medical evidence to support the Veteran's contention that his disability is exceptional or unusual and therefore not adequately contemplated by the schedular criteria.  The Veteran was regularly seen at the Erie VAMC and entries from April 2011, February 2012, December 2012, September 2013, September 2014 and July 2015 show that reviews of the musculoskeletal system revealed his muscle strength to be 5/5 and his gait steady.
 
The Veteran's symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  There is no symptomatology or level of impairment shown to have been suffered by the Veteran with regard to his service-connected for residuals SFW, injury to muscle group XI with retained foreign bodies, right leg that is not reasonably contemplated by the regular schedular criteria.  Therefore, no referral for extraschedular consideration is required.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Moreover, the Veteran has not contended that this is the case.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals shell fragment wounds, injury to muscle group XI with retained foreign bodies, right leg, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


